OFFICE      OF THE AITORNEY           GENERAL     OF TEXAS
                                      AUSTlN




                                           oozmon sohool district
                                                        sh8lS
                                              001 dietriot
                                        oatnetr  for J porlob of
                                I8 of two (2) yrwr wlta tinol-
                                denta, apd taaohere ot m PQ 002~
                                let6 or oansalldat~d oomn
                                , protlded that suoh oontraotr
                               ad by the     County    3qrrlntendant..   .*

                          o p inioan.04 06  we lx p r a sa t
                                                           oLc,e
                                                               r lmi
that    a    oontract    betnsen a Coznionooasoll6atrd rob001 Cis-
triet       8nU lots rupsrlntenCsnt        dght      validly provide for t!m
paymnt        of   thm auperintsAdrnt*s           ealary %n twslvo mont?&y
    Hon. T. Y. Trkble, Fajpca f!


    incltallmmta, lltboueh ha 8houli teeoh 0~1~ nine JiOSthJ
    during the year. Xa believe that such o&don    sppllrc to
    the q.:eationnow rubdtted, end, dthout repeatin& tha
    reasona thareln   given,   answer your gueation ln the lfflra-
    Jtito.




                                                 Leo Shoptar
                                                   ksrlotant
    LSllb




               -%-       ATTORNEY GENERAL OF TEXAS




i
                                                                     COMMITTH